Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Pricing Supplement Dated July 5, 2011 Rule 424(b)(3) (To Prospectus Supplement Dated March 15, 2011 File No. 333-160487 and Prospectus Dated July 9, 2009) Pricing Supplement No. 2011-3 GENERAL ELECTRIC CAPITAL CORPORATION GE Interest Plus ® Variable Denomination Floating Rate Notes Interest Rate: Under $15,000 to $50,000 to Greater than $15,000 $49,999 $5 million $ 5 million Rate Yield Rate Yield Rate Yield Rate Yield 1.10 % 1.11 % 1.20% 1.21% 1.30% 1.31% 0.25% 0.25% Effective Dates: July 5, 2011 until such time as a different rate is determined by the GE Interest Plus Committee. Information on current interest rates is available at GEInterestPlus.com or by calling 800-433-4480, 24 hours a day, seven days a week. The rates for GE Interest Plus Notes are separate and distinct from the rate established for GE Interest Plus for Businesses, which is offered to business investors.
